EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Sole Member CSC Holdings, LLC: We consent to the incorporation by reference in the registration statement (No. 333-71965) on Form S-3 of CSC Holdings, LLC of our report dated February 16, 2011, with respect to the consolidated balance sheets of CSC Holdings, LLC and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in total deficiency and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010 and the related financial statement schedules listed in Item 15(a)(2), and our report dated February 16, 2011, with respect to the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 combined annual report on Form 10-K of CSC Holdings, LLC and Cablevision Systems Corporation. /s/ KPMG LLP Melville, New York February 16, 2011
